Filed 1/31/22 In re K.B. CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                       DIVISION FOUR

In re K.B. et al., Persons                                   B311006
Coming Under the Juvenile
Court Law.                                                   (Los Angeles County
                                                             Super. Ct. Nos.
                                                             20CCJP06473,
                                                             20CCJP06473 B-D)
LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

GARY. L.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Linda L. Sun, Judge. Affirmed
      Elizabeth A. Klippi, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Navid Nakhjavani, Deputy
County Counsel, for Plaintiff and Respondent.


       Father G.L. appeals from the juvenile court’s jurisdictional
and dispositional orders establishing jurisdiction over his three
children pursuant to Welfare and Institutions Code section 3001
and removing them from his custody. He challenges the
sufficiency of the evidence to support the court’s jurisdictional
findings based on allegations of domestic violence and marijuana
abuse. He also contends the court erred in finding that the
removal of the children from his custody was necessary to
prevent substantial danger to them. We affirm.
                         BACKGROUND
I.     Referral and Petition
       Father and mother A.W. (mother) have three children: sons
Ka. (born 2014), Ke. (born 2016), and Ku. (born 2017). Mother
also has an older son, K. (born 2010), from another relationship.2
Mother and father shared custody of Ka., Ke., and Ku. under a
2019 family law order, which awarded mother primary physical

      1  All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.
       2 Mother and K.’s father are not parties to this appeal. K.

was included in the petition filed in this case, but is not father’s
child and is not at issue in this appeal. We include facts related
to K. to the extent relevant to the issues presented here.




                                 2
custody and granted father visitation every other weekend.
       The family came to the attention of the Los Angeles County
Department of Children and Family Services (DCFS) on October
22, 2020, when it received a referral alleging physical abuse of
Ku (then age two), and identifying Ka. (age six) and Ke. (age four)
as siblings at risk for abuse. Father reported to DCFS that when
he picked up Ku. from mother the night before, he saw bruises on
the child’s back. Father also expressed concern that mother’s
boyfriend was sleeping in the same bed as the children, that
mother was not putting in Ku.’s hearing aids, and that Ka.’s
grades had been falling since mother began homeschooling him.
       Mother spoke with a DCFS children’s social worker (CSW)
on November 5, 2020. According to mother, Ka. told her that the
weekend prior, he was in the car with father, father’s girlfriend,
and the girlfriend’s son. Ka. told mother that father and his
girlfriend were smoking marijuana in front of him and told Ka. to
“put his head down.” Mother also reported that Ke. was very
angry, acting out and breaking things, and that Ke. recalled a lot
of the abuse between mother and father, including father hitting
mother. Mother also recalled an incident reported by Ke. where
father asked Ke. whether mother’s boyfriend was in the same bed
as the children and Ke. denied that was the case. Father then
told Ke. that he was a “motherfucking liar.”
       Mother told the CSW that there had never been anyone in
the children’s bed and she had not seen her ex-boyfriend since
last year. She also denied that Ku. had any bruises, just a rash
on his back, which the CSW visually confirmed. Mother
explained that father had served 15 years in prison and when he
got out in 2015, he moved in with her. She said that father




                                3
became abusive and once he slapped her so hard that she had a
seizure, then dragged her into her bedroom. Mother ended the
relationship after a domestic violence incident in front of the
children.” She showed the CSW a video of father recently picking
up the children from her, where father was yelling and getting
close to her phone. Mother said that she obtained a restraining
order against father a few days prior.
       The CSW also spoke to the children. Ke. told the CSW that
he was mad because he saw father hit mother. Ke. said he did
not like father, father called him a “motherfucking liar,” once hit
him in the face, and also hit him with his hands. Ke. also said he
was afraid of father. Ka. said that father also called him a
“motherfucking liar” when Ka. denied that there was a man in
mother’s home, and that made him sad. Ka. confirmed an
instance where father was smoking in the car and told Ka. and
father’s girlfriend’s child to put their heads down. Ka. also stated
that father would hit him with his hands when he was in trouble,
sometimes leaving red marks. Ka. said he was afraid of father
and did not want to spend time with him. Ka. recalled that last
year he saw father hit mother, that “blood was everywhere,” and
mother was on the floor. He told the CSW that he and his
brothers slept at paternal grandmother’s house when they visited
father. K. told the CSW that he saw mother and father fight all
the time and that father often attacked mother. K. stated he was
not afraid of father because he was older now and had to protect
mother, but that he did not feel safe with father.
       Maternal grandmother told the CSW that the children
stayed with paternal grandmother while father worked, but
father was not allowed to stay there. She stated that father “hits




                                4
everyone.” She had never seen mother and father fighting but
the children had told her about father hitting mother and that
father was very controlling.
       The CSW spoke with paternal step-grandfather, who
confirmed that the children stayed with him and paternal
grandmother when father worked at night. He also reported that
father did not stay in the home, but was living with another
family member. The CSW interviewed father on November 30,
2020. Father stated that he felt mother was retaliating against
him and had been threatening him. He claimed that he used to
discipline the children with a “pop” on the leg or hand but never
left any marks or bruises. Father denied ever hitting mother but
stated that mother had hit him “a million times” but he never
told anyone. Father reported that he had medication for his
anxiety and depression, but did not take it because he did not feel
he needed it. He admitted smoking marijuana but denied
smoking in front of the children, claiming that mother was
making it up.
       Father submitted to a drug test the next day and tested
positive for marijuana at a high level (1800 ng/ml). DCFS also
reported that father had a criminal history including 15 years in
prison for armed robbery and an arrest in July 2020 for domestic
violence.
       DCFS filed a dependency petition on December 8, 2020 on
behalf of K., Ka., Ke., and Ku. under section 300, subdivisions (a)
and (b)(1).3 In counts a-1 and b-1, the petition alleged that


      3   Section 300 states, in relevant part, “A child who comes




                                  5
mother and father had a history of violent altercations in the
presence of the children, including striking each other on prior
occasions. The petition alleged that on one occasion, father
struck mother, causing her to bleed. The petition alleged that this
violent conduct by father and mother endangered the physical
health and safety of the children and placed them at risk of
serious physical harm. In count a-2 and b-2, the petition alleged
that father physically abused the children by striking them and
that the children were afraid of father. The petition also alleged
that mother knew of the physical abuse and failed to protect the
children. Count b-3 alleged that father had a history of
substance abuse and currently abused marijuana. The petition
also alleged that father previously used marijuana while Ka. was
in his care and father had a positive toxicology screen for
marijuana on December 1, 2020. In addition, the petition alleged
that mother knew or reasonably should have known of father’s
substance abuse and thus failed to protect the children. Count b-
4 alleged that father had a history of mental and emotional
problems, including PTSD, depression, and anxiety and that he
failed to take his prescribed psychotropic medication.

within any of the following descriptions is within the jurisdiction
of the juvenile court which may adjudge that person to be a
dependent child of the court: [¶](a) The child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm inflicted nonaccidentally upon the child by the
child’s parent or guardian. . . . [¶] (b)(1) The child has suffered,
or there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of
his or her parent . . . to adequately supervise or protect the child.”




                                 6
       At the detention hearing, the court found a prima facie case
for jurisdiction over the children under section 300. The court
ordered the children removed from both parents and released to
mother. The court also ordered monitored visitation for father.
II.    Jurisdiction/disposition Report
       DCFS filed a jurisdiction/disposition report on January 29,
2021. When DCFS spoke with mother on January 15, 2021, she
confirmed that there had been domestic violence with father.
Mother stated: “He beat me when I was pregnant, he beat me in
front of the kids.” Mother also stated that she tried to prevent
father from hitting the children, but he then hit her. She stated
that father hit her in the face, knocked her down, and choked her.
When asked how often the abuse occurred, she stated it occurred
“randomly” and with increasing frequency. Mother told the
DCFS investigator (DI) that she separated from father in 2019,
but let father visit the children in her home, where he “kept being
abusive.”
       Regarding marijuana use, mother stated that she and
father used to smoke when they were together, but never did so
in front of the children. She reported that the previous day,
father was video chatting with the children and visibly smoking
marijuana during the chat. Mother sent the DI a video showing
father smoking a joint while on video chat with the children.
       When the DI spoke with father, he admitted to “a partial
factor” regarding the allegations of domestic violence, stating
that he never hit mother, but he had pushed her and they would
verbally argue. When asked about the pushing, father stated,
“every time I ever touched her it was defense, I would never just
attack her.” He claimed that the children were not present for




                                7
these incidents “a lot of times.” Father reported that mother was
making up these allegations because she was mad at him, and
that it was mother who attacked him with weapons, including
stabbing him in the eye with a screwdriver. He denied physically
abusing the children and stated he has not spanked the children
since taking a parenting class. He also stated that he never
smoked marijuana around the children and that he did not allow
his marijuana use to affect the children. He admitted smoking
marijuana the prior weekend, but that “I selectively smoke when
I want,” and never around the children. Father told DCFS that
he was willing to do whatever was needed to reunite with the
children.
       Regarding his domestic violence arrest in July 2020, father
stated that the incident was with another woman and the
charges were dismissed. Father’s girlfriend, A.C., was pregnant
at the time. According to the arrest report, A.C. stated that she
and father had a verbal dispute and she became upset and broke
two windows of father’s car with a metal object. Father and A.C.
struggled over the metal object and both fell into a planter. A.C.
stated that father then pressed the object against her throat and
smashed her head into the planter multiple times. Responding
police officers observed that A.C. had blood coming from her
mouth and foliage on the back of her head. A.C. was taken to the
hospital and father was arrested.
       DCFS reported that father had not enrolled in individual
therapy but he had enrolled in parenting and domestic violence
classes in January 2021. DCFS noted that the court had




                                8
requested the department assess the case for informal
supervision under sections 301 and 360, subdivision (b),4 but
DCFS concluded that “neither is appropriate for this family,”
given the allegations of continued domestic violence, father’s
denials regarding the allegations, and the statements from the
children.
      In a last minute information, DCFS detailed further
interviews with the children on February 19, 2021. K. said he
thought the DI should arrest father because “he beat the crap out
of” mother. Ka. stated that father hit him with a fist and it hurt.
Ka. told the DI that he knew what “weed” was, that father
“always smokes weed,” and he had seen father smoking while
they were together on FaceTime. Ka. reiterated the incident
where father smoked while Ka. was in the car. DCFS also
reported that father had tested positive a second time for
marijuana on February 12, 2021, at 2,777 ng/ml.
III. Adjudication and disposition
      At the adjudication and disposition hearing on February

      4 Section 301 allows DCFS to “undertake a program of
supervision” of a child in lieu of filing a section 300 petition, if the
department “determines that a child is within the jurisdiction of
the juvenile court or will probably soon be within that
jurisdiction.” Under section 360, subdivision (b), “[i]f the court
finds that the child is a person described by Section 300, it may,
without adjudicating the child a dependent child of the court,
order that services be provided to keep the family together and
place the child and the child’s parent or guardian under the
supervision of the social worker for a time period consistent with
Section 301.”




                                  9
23, 2021, counsel for the children asked the court to sustain the
petition, but to strike the allegations that mother acted violently
for lack of proof. Mother’s counsel also asked the court to make
mother non-offending in the petition.
       Father’s counsel urged the court to dismiss the petition in
its entirety. As relevant here, he argued that DCFS had not
shown a nexus between father’s consumption of marijuana and
his ability to care for the children. He acknowledged there were
“maybe one or two incidences . . . where the father is consuming
marijuana in the presence of the children,” but that it did not rise
to the level of abuse. Regarding domestic violence, he argued
that the “incidents ceased, essentially, once the parents split up,”
and that the most recent incident was in July 2020. Counsel also
contended that the evidence demonstrated the last time any
altercation occurred in front of the children was in 2019, and thus
there was no evidence of a current risk to them.
       Counsel for DCFS argued that the court should find the
parents not credible and sustain the entire petition. He noted
that father attempted to place all the blame for the domestic
violence onto mother and that it was “obvious” from the children’s
statements that they “have been exposed to a very detrimental
home environment based upon the conduct of their parents.”
Counsel also pointed to evidence that father was smoking
marijuana during a video visit with the children as evidence of
his inability to control his use.
       The court found sufficient evidence to sustain the domestic
violence counts as to father, reasoning that “[f]rom all the
evidence that I read and reviewed, especially from the statements
provided by [K., Ka., and Ke.], they all stated that the father hit




                                10
the mother, and the mother also admitted that the father beat
her up, when she was pregnant, in front of the kids.” The court
also cited Ka.’s statement that he saw father hit mother last year,
resulting in “blood everywhere,” and that “it seems like all the
children are afraid of” father. The court dismissed the counts
alleging physical abuse by father (a-2, b-2), finding no evidence
that the children suffered serious physical harm. The court also
dismissed count b-4 regarding father’s mental health history.
The court also dismissed the allegations in the remaining counts
regarding mother, including striking from the domestic violence
counts (a-1, b-1) the allegation that mother struck father, and
striking from count b-3 regarding father’s substance abuse the
allegations that mother knew of the abuse and failed to protect
the children. Because the court found mother to be non-
offending, it struck K. from the remaining counts and dismissed
him from the petition. The court sustained counts a-1, b-1, and b-
3 against father as amended.
       The court found jurisdiction over the children pursuant to
section 300, subdivisions (a) and (b). Turning to disposition, the
court asked father’s counsel if he had any objections to father’s
case plan. Counsel stated that the case plan included family
preservation, which was an error as “the children are not placed
with him.” The court agreed. He also objected to the
requirement that father complete a parenting class, arguing that
father could address the issues in his domestic violence program
and through counseling. The court overruled that objection.
       The court found that removal from father was necessary
“because of the findings that I made pursuant to the
jurisdictional phase of this proceeding as well as the arguments




                                11
that I adopted from counsel.” Accordingly, the court found by
clear and convincing evidence pursuant to section 361 that it was
reasonable and necessary to remove the children from father,
there were no reasonable means to protect them without removal,
and that DCFS made reasonable efforts to prevent removal but
there were no services available to prevent further detention.
The court ordered the children to remain released to mother, with
family maintenance services to mother and monitored visitation
for father.
       Father timely appealed.
                            DISCUSSION
       Father argues that the evidence was insufficient to support
the jurisdictional findings against him based on his history of
domestic violence and marijuana use. He also contends that the
court erred when it found by clear and convincing evidence that
removal from his custody was necessary to protect the children
from harm. We find no error and therefore affirm.
I.     Standard of Review
       “‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.”’” (In re I.J. (2013) 56 Cal.4th 766, 773, citation omitted.)
“We do not reweigh the evidence or exercise independent
judgment, but merely determine if there are sufficient facts to




                                12
support the findings of the trial court. “‘[T]he [appellate] court
must review the whole record in the light most favorable to the
judgment below to determine whether it discloses substantial
evidence . . . such that a reasonable trier of fact could find [that
the order is appropriate].’”” (Ibid., citations omitted; see also In
re Dakota H. (2005) 132 Cal.App.4th 212, 228 [“The [order] will
be upheld if it is supported by substantial evidence, even though
substantial evidence to the contrary also exists and the trial court
might have reached a different result had it believed other
evidence.”].) “The appellant has the burden of showing there is
no evidence of a sufficiently substantial nature to support the
findings or orders.” (In re E.E. (2020) 49 Cal.App.5th 195, 206.)
II.   Jurisdictional Findings
      Father contends there is insufficient evidence to support
the court’s finding as to count b-1, that father’s history of
domestic violence placed the children at current risk of physical
harm. We are not persuaded.5
      Jurisdiction under section 300, subdivision (b)(1) requires
proof by a preponderance of the evidence that a child “has
suffered, or there is a substantial risk that the child will suffer,

      5 Because we affirm the juvenile court’s jurisdictional
findings regarding domestic violence under section 300,
subdivision (b)(1), we need not reach father’s challenges to the
court’s findings of marijuana abuse or to jurisdiction under
section 300, subdivision (a). (See In re I.A. (2011) 201
Cal.App.4th 1484, 1492 [“an appellate court may decline to
address the evidentiary support for any remaining jurisdictional
findings once a single finding has been found to be supported by
the evidence”].)




                                13
serious physical harm or illness,” as a result of a parent’s failure
or inability to adequately supervise or protect the child. Where
the child has not suffered actual harm, the evidence must
establish “‘that at the time of the jurisdictional hearing the child
is at substantial risk of serious physical harm.’” (In re A.G.
(2013) 220 Cal.App.4th 675, 683.)
        The court need not wait until a child is seriously abused or
injured to assume jurisdiction and take steps necessary to protect
the child. (In re N.M. (2011) 197 Cal.App.4th 159, 165.) “‘The
purpose of dependency proceedings is to prevent risk, not ignore
it.’” (Jonathan L. v. Superior Court (2008) 165 Cal.App.4th 1074,
1104.) The court may consider past events in deciding whether a
child currently needs the court’s protection. (Ibid.) A parent’s
“‘“[p]ast conduct may be probative of current conditions” if there
is reason to believe that the conduct will continue.’” (In re
Kadence P. (2015) 241 Cal.App.4th 1376, 1383–1384, quoting In
re S.O. (2002) 103 Cal.App.4th 453, 461; accord, In re Christopher
R. (2014) 225 Cal.App.4th 1210, 1216.) However, evidence of past
conduct, without more, is insufficient to support a jurisdictional
finding under section 300. “There must be some reason beyond
mere speculation to believe the alleged conduct will recur.
[Citation.]” (In re James R. (2009) 176 Cal.App.4th 129, 135–136,
abrogated on other grounds by In re R.T. (2017) 3 Cal.5th 622,
628.)
        Domestic violence in the household where a child is living
may support the exercise of jurisdiction if there is evidence that
the violence harmed the child or placed the child at risk of harm,
and “the violence is ongoing or likely to continue.” (In re Daisy H.
(2011) 192 Cal.App.4th 713, 717 (Daisy H.).) Thus, courts have




                                14
upheld jurisdictional findings under section 300, subdivision
(b)(1) where there was evidence that the children were exposed to
domestic violence and evidence supported an “ongoing concern”
about their future exposure to domestic violence. (In re E.B.
(2010) 184 Cal.App.4th 568, 576, disapproved of on other grounds
by Conservatorship of O.B. (2020) 9 Cal.5th 989, 1003, fn. 4; see
also In re T.V. (2013) 217 Cal.App.4th 126, 134–135; In re R.C.
(2012) 210 Cal.App.4th 930, 942.) Domestic violence is
detrimental to children who are “‘put in a position of physical
danger from [spousal] violence’” or who are present to observe it.
(In re E.B., supra, 184 Cal.App.4th at p. 576; see also Daisy H.,
supra, 192 Cal.App.4th at p. 717.)
       Father argues that the evidence established a single
incident of domestic violence in 2017 when he hit mother in the
face, which he disputed. He contends that this incident was
isolated and remote in time, and that there was no evidence of
ongoing domestic violence after father and mother ended their
relationship in 2019. As such, he argues that there was no
evidence that the children were at risk of ongoing harm from
father at the time of the jurisdictional hearing in February 2021.
       The record does not support father’s attempt to
characterize his domestic violence history as a “one-time incident
that had been eliminated by the time of the jurisdictional
hearing.” Instead, mother, Ka., and Ke. all told DCFS about
ongoing domestic violence while mother and father were in a
relationship. Mother stated that father’s abuse was “random”
but worsened until the incident in which he slapped her so hard
that she had a seizure, then dragged her into the bedroom. She
also told DCFS that father “beat” her when she was pregnant and




                                15
in front of the children. Mother recalled having to intervene to
protect the children from father, which resulted in father hitting
her in the face, knocking her down, and choking her. Both Ke.
and Ka. reported seeing father hit mother, and Ka. recalled an
incident in 2019 where father hit mother resulting in blood
“everywhere.” Both children said they were afraid of father.
Additionally, mother’s oldest son, K., stated that father often
attacked mother, “beat the crap out of” her, and that K. felt he
had to protect her. Maternal grandmother also told DCFS that
father “hits everyone” and that the children had told her that
father hit mother.
       There was also evidence that father’s violent conduct
continued even after he and mother separated in 2019. Mother
told DCFS that she continued to let father visit the children in
her home, but he “kept being abusive.” Mother also showed the
CSW a recent cell phone video of father acting aggressively while
picking up the children, including yelling and moving close to her
phone, prompting mother to obtain a restraining order against
father. Thus, the evidence of father’s ongoing domestic violence
against mother, often in front of the children, supported the trial
court’s finding of a continuing risk of physical harm to the
children. Father’s contention that he had resolved any domestic
violence issues is also belied by his involvement in a serious
incident with his girlfriend in July 2020. The girlfriend, who was
pregnant at the time, told police that during the altercation,
father pressed a metal object to her throat and smashed her head
into a planter multiple times.
       Moreover, contrary to father’s assertion that he “had taken
responsibility” for the domestic violence incident with mother,




                                16
father continued to deny that he had engaged in any violence and
to blame mother. This conduct further supports the trial court’s
finding that father’s domestic violence issues had not been
resolved and that the risk to the children remained. (See V.L.
(2020) 54 Cal.App.5th 147, 156 [“A parent’s denial of domestic
violence increases the risk of it recurring.”]; In re Gabriel K.
(2012) 203 Cal.App.4th 188, 197 [“One cannot correct a problem
one fails to acknowledge”].) Although father points out that he
disputed mother’s version of events, we will not evaluate the
court’s credibility findings or reweigh the evidence on appeal.
(See, e.g., In re Sheila B. (1993) 19 Cal.App.4th 187, 200.)
       Given our conclusion that the evidence does not support
father’s contention that he engaged in a single domestic violence
incident several years before the juvenile court’s assertion of
jurisdiction, the cases father cites are inapposite. For example,
in Daisy H., supra, 192 Cal.App.4th at p. 717, the court found
insufficient evidence of a current risk of harm where father
pulled mother’s hair and choked her seven years prior to the
filing of the petition. The incident occurred outside of the
presence of the children and there was “no evidence of any
ongoing violence between the parents who are now separated.”
(Ibid.) The other cases father cites are similarly distinguishable.
(See In re J.N. (2010) 181 Cal.App.4th 1010, 1022 [no continuing
risk of harm based on a single incident of drinking and driving
that injured the children]; In re Ma.V. (2021) 64 Cal.App.5th 11,
23 [no jurisdiction where court found that mother’s history as a
victim of domestic violence “‘was an old situation’” and mother
had no further contact with perpetrator].)




                                17
       “The trial court is in the best position to determine the
degree to which a child is at risk based on an assessment of all
the relevant factors in each case.” (In re Drake M. (2012) 211
Cal.App.4th 754, 766.) Considering the record as a whole in the
light favorable to the court’s determination, we conclude a
reasonable trier of fact could have found that father’s conduct
presented an ongoing risk of harm to his three young children.
We therefore find that substantial evidence supports the juvenile
court’s exercise of jurisdiction over Ka., Ke., and Ku. under
section 300, subdivision (b)(1).
III. Removal Order
       Father also contends the juvenile court erred in finding by
clear and convincing evidence that the children were at a
substantial risk of harm and there were no reasonable means to
protect them without removing them from father’s care. We
conclude substantial evidence supports the court’s removal order.
       Pursuant to section 361, subdivision (d), the juvenile court
may remove a child from the custody of a parent with whom the
child does not reside if it finds, by clear and convincing evidence,
“there would be a substantial danger to the physical health,
safety, protection, or physical or emotional well-being of the child
for the parent . . . to live with the child or otherwise exercise the
parent's . . . right to physical custody, and there are no
reasonable means by which the child’s physical and emotional
health can be protected without removing the child from the
child’s parent’s . . . physical custody.” “The parent need not be
dangerous and the minor need not have been actually harmed
before removal is appropriate. The focus of the statute is on
averting harm to the child.” (In re D.B. (2018) 26 Cal.App.5th




                                 18
320, 328 (D.B.), citing In re T.V., supra, 217 Cal.App.4th at pp.
135-136.)
       “In determining whether a child may be safely maintained
in the parent’s physical custody, the juvenile court may consider
the parent’s past conduct and current circumstances, and the
parent’s response to the conditions that gave rise to juvenile court
intervention.” (D.B., supra, 26 Cal.App.5th at p. 332, citing In re
Cole C. (2009) 174 Cal.App.4th 900, 917.) The court “must also
consider whether there are any reasonable protective measures
and services that can be implemented to prevent the child’s
removal from the parent’s physical custody.” (D.B., supra, 26
Cal.App.5th at p. 332, citing § 361, subd. (c)(1).)
       “When reviewing a finding that a fact has been proved by
clear and convincing evidence, the question before the appellate
court is whether the record as a whole contains substantial
evidence from which a reasonable factfinder could have found it
highly probable that the fact was true. In conducting its review,
the court must view the record in the light most favorable to the
prevailing party below and give appropriate deference to how the
trier of fact may have evaluated the credibility of witnesses,
resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Conservatorship of O.B., supra, 9
Cal.5th at pp. 1011-1012; see also V.L., supra, 54 Cal.App.5th at
p. 155 [finding that “O.B. is controlling in dependency cases”].)
       Respondent contends that father forfeited his ability to
challenge the removal order because he did not object to it below.
Generally, issues not raised in the dependency court cannot be
raised on appeal. “Many dependency cases have held that a
parent’s failure to object or raise certain issues in the juvenile




                                19
court prevents the parent from presenting the issue to the
appellate court.” (In re Lorenzo C. (1997) 54 Cal.App.4th 1330,
1338-1339 [collecting cases].) “As some of these courts have
noted, any other rule would permit a party to . . . deliberately
stand by in silence and thereby permit the proceedings to reach a
conclusion in which the party could acquiesce if favorable and
avoid if unfavorable.” (Ibid.)
       However, as father points out, “[t]he contention that a
judgment is not supported by substantial evidence . . . is an
obvious exception” to the forfeiture rule. (In re Javier G. (2006)
137 Cal.App.4th 453, 464, citation omitted; see also In re R.V.
(2012) 208 Cal.App.4th 837, 848 [no forfeiture of claim
challenging the court’s dispositional order on the ground of
insufficient evidence]; In re Brian P. (2002) 99 Cal.App.4th 616,
623 [“When the merits are contested, a parent is not required to
object to the social service agency’s failure to carry its burden of
proof.”].)
       We agree with father that he may challenge the sufficiency
of the evidence to support the trial court’s removal order despite
failing to object below. On the other hand, to the extent father
raises procedural challenges, such as his assertion that DCFS
failed to conduct a required assessment or the court failed to
make findings on the record required by section 361, those
challenges are forfeited. (See, e.g., In re Brian P., supra, 99
Cal.App.4th at p. 623 [finding that parent did not forfeit
challenge to sufficiency of the evidence, but did forfeit the
objection that an adoption assessment did not comply with
statutory requirements].)




                                 20
       Turning to father’s remaining challenge, we conclude that
there was substantial evidence in the record to meet the
heightened standard for removal. In other words, the evidence
was sufficient for the court to find it highly probable that the
children would be at substantial risk of harm if they remained in
father’s custody. As discussed in section II, ante, mother, K., Ka.,
and Ke. detailed significant and ongoing domestic violence by
father against mother, in the children’s presence. Further, the
evidence supported the court’s conclusion that father’s conduct
did not cease after he and mother separated. At the time of
disposition, father had not accepted responsibility for his acts of
domestic violence against mother or his girlfriend and he had not
completed his domestic violence program or enrolled in individual
therapy. It was not error for the trial court to conclude that the
risk to the children from father’s conduct was ongoing. As such,
father’s citation to cases that do not involve evidence of ongoing
domestic violence are not persuasive here. (See In re I.R. (2021)
61 Cal.App.5th 510, 521 [reversing removal order based on two
incidents of domestic violence where there was no subsequent
contact between the parents and no evidence of other domestic
violence].)
       We also find substantial evidence from which the juvenile
court could have found it highly probable that there were no
reasonable means to protect the three young children without
removing them from father’s custody. (§ 361, subds. (d), (e); D.B.,
supra, 26 Cal.App.5th at p. 332.) Father argues there were
“mitigating factors that obviated the need for a formal removal
order,” and contends that DCFS should have assessed the
availability of informal supervision pursuant to sections 301 and




                                21
360, subdivision (b), as the juvenile court had requested earlier in
the proceedings. The record reflects that DCFS made this
assessment, but concluded that option would not be appropriate
given the evidence of continued domestic violence, the children’s
statements that they were fearful of father, and father’s denials
regarding his conduct. Father makes no other suggestions of
reasonable alternatives DCFS could have implemented to ensure
the children’s safety, particularly given the evidence that father
was living with a family friend and the children were staying at
paternal grandmother’s house when visiting father. Although
father had agreed to take necessary steps to comply with the
court’s orders, at the time of the dispositional hearing he
continued to lack insight into his violent conduct and not yet
completed any programs or therapy. Thus, substantial evidence
supported the court’s conclusion that removal from father was
necessary to protect the children from a substantial risk of harm.
                          DISPOSITION
      The order is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

                           COLLINS, J.

We concur:

MANELLA, P. J.

CURREY, J.




                                 22
23